535 So. 2d 197 (1988)
Charlie WILLIAMS, Jr.
v.
STATE.
3 Div. 500.
Court of Criminal Appeals of Alabama.
October 11, 1988.
Robert M. Beno, Montgomery, for appellant.
*198 Charles A. Graddick, Atty. Gen., and Helen P. Nelson, Asst. Atty. Gen., for appellee.

On Return to Remand
PATTERSON, Judge.
On return to remand, the trial court submitted an order, showing resentence, which reads in part as follows:
"The Court notes that the conviction for possession of cocaine had no effect on the length of time previously imposed upon defendant by the February 20, 1986 sentence. Accordingly, the Court reimposes the two-year penitentiary sentence. The sentence is suspended upon the condition that defendant be placed upon one year of court-supervised probation. Upon recommendation of the Probation Authorities and the Court having considered the matter, defendant's probation is terminated, effective this date."
This order conforms to our directives. We note that the two-year sentence is the minimum allowed under § 20-2-70, Code of Alabama 1975. Moreover, any question pertaining to appellant's sentence is now moot, since appellant's probation term has been terminated.
OPINION EXTENDED; AFFIRMED.
All Judges concur.